DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Rejections set forth previously under this section are withdrawn.

Allowable Subject Matter
Claims 1-8, 11, 12, 18, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner considered a rejection of the June 22, 2020 version of claim 1 over Skubic in view of Hopkins (US 8,349,239).  Skubic provides a color change as discussed in a previous Office Action.  Hopkins teaches a seam concealment technique, and the June 22, 2020 version of claim 1 (without the continuous excursion) might have been rejected on the grounds that the concealed seam of Hopkins would have been an obvious technique to conceal the transition between the first material and second material of Skubic.  Hopkins also teaches the seam being placed between infill paths (See Fig. 12, item 840), similar to the claimed process.  However, after the amendment to recite that the excursion is continuous, as shown in Applicant’s Fig. 4, no prior art shows the claimed subject matter as a whole.  The Hopkins seam could not be modified to be continuous and still be considered a seam consistent with that reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742